DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claims 4, 25-27, 29, 31 are cancelled.
Claims 1, 3, 7, 12-13, 17, 22-24, 28, 30, 32-38 are amended.
Claim Objections
Claims 1, 28, and 30 are objected to because of the following informalities: “a title for a second category, and a plurality of planned second category events associated with the first category” must to corrected to “a title for a second category, and a plurality of planned second category events associated with the second category”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13-14, 16, 18-19, 22-23, 28, 30, 32-34, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878), Duggan et al (US Pub 2011/0032260) and Mayer et al (US Pat 7,890,869).


With respect to claim 1, Rowland discloses a method for providing a timeline display, (par 0007; discloses  present invention provides a number of different ways to enable a person to plan events efficiently and conveniently, and it also enables a person to save, retrieve an modify details and aspects of the event) the method comprising: receiving information for designations entered by one or more users, the designations entered by one or more users including a title for a first category, a plurality of planned first category events associated with the first category, a title for a second category, and a plurality of planned second category events associated with the first category, wherein the designations entered by the one or more users include, for each of the planned first category events and the planned second category events, an event title, event time , and urgency value from a plurality of urgency levels; (par 0055; discloses Link 104 for My Bridal Planner preferably presents the bride with numerous pre-established tasks that may be performed during a `typical 12 month long` engagement cycle. Brides have the option to delete, add or modify any of the tasks displayed; the Bridal Planner may include a link to a timeline view which presents a `snapshot` version of upcoming tasks using a visual perspective of time. This allows a bride or another user to sort tasks using various views based on, e.g., priority, category, finished, assigned to, time period, etc; par 0053; discloses  the interface 100 may include links to "My Personal Wedding Site" 102, "My Bridal Planner" 104, "My Guest List Manager" 106, "My Seating Arranger" 108 and/or "My Bridal Registry" 110 that allows user to plan multiple tasks in different categories) and are displayed with signal indicating urgency of the planned first category events and the planned second category events based on the designated urgency values of the planned first category events and the planned second category events (par 0076; discloses  tasks may be ranked across a scale. For instance, the scale may range from 0 to 5, with 0 being the lowest priority and 5 being the highest priority; par 0077; discloses The priorities of tasks can also be shown on the timeline itself, such as by sizing the boxes or other identifiers (each associated with a task) so that the size is proportional to the priority level of the task);
Rowland discloses displaying the events designated by one or more users in a timeline display (par 0016; discloses the timeline manager is operable to obtain the predefined and new tasks from the task manager, to receive a timeframe boundary from the task manager or from user input, and to display a timeline on a user display according to the timeframe boundary, the timeline identifying at least some of the predefined and new tasks falling within the timeframe boundary);
Rowland doesn’t expressly disclose displaying the timeline display with a timeline scroll axis and a category axis; displaying the first dynamically sized display area in the timeline display with a first length parallel to the category axis, the first dynamically sized display area associated with the first category including the plurality of planed first category events, the first length being proportionate to a number of the plurality of planned first category events and the first dynamically sized display area including the plurality of planned first category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned first category; and displaying, simultaneously with the first dynamically sized display area, the second dynamically sized display area in the timeline display with a second length parallel to the category axis and different from the first length, the second dynamically sized display area associated with the second category including the plurality of planned second category events, the second length being proportionate to a number of the plurality of planned second category events and the second dynamically sized display area including the plurality of planned second category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned category events, wherein the plurality of planned first category events and the plurality of planned second category events are simultaneously displayed in the first dynamically sized display area and the second dynamically sized display area, respectively;
VanDuyn discloses a method for providing a timeline display (see fig. 3; discloses displaying a timeline display 300) with a first display area and a second display area (par 0027; discloses the electronic programming guide 302 graphically displays television programs for multiple channels and time slots in a grid format; fig. 3; row displaying channel national 100 is interpreted to be first display area and row displaying sports NTWK 101 is interpreted to be second display area), the method comprising: displaying the timeline display with a timeline scroll axis and a category axis (see fig. 3; discloses displaying guide with timeline; par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying the first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row displaying channel national 100 has a side length parallel to vertical direction), the first display area associated with a first category including a plurality of first category events, the first length being proportionate to a number of the plurality of first category events and first display area including a plurality of first category events spaced from each other along the timeline scroll axis (see fig. 3; discloses first row includes plurality of programs associated with channel national 100 and the length of the row is vertical direction corresponds to the plurality of programs. Further the plurality of programs are spaced in timeline axis); and displaying, simultaneously with the first display area, the second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction), the second display area associated with a second category including a plurality of second category events, the second length being proportionate to a number of the plurality of second category events and the second display area including the plurality of second category events spaced from each other along the timeline scroll axis (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101 and the length of the second row in vertical direction corresponds to the plurality of programs. Further the plurality of programs area spaced in timeline axis); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of programs corresponding to channel national 100 and plurality of programs corresponding to channel sports NTWK are simultaneously displayed in the first display area (row displaying channel 100 ) and second display area (row displaying channel sports NTWK 101));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland to display the plurality of planned categories simultaneously on a timeline display as dsicsleod by VanDuyn in order to allow user to view the plurality of events of multiple categories at the same time in a same timeline window;
Rowland as modified by VanDuyn don’t expressly disclose the first display and second display area are dynamically sized; the second length different from the first length; the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis;
Duggan discloses system and method to display events along a timeline (see abstract); Duggan discloses a first dynamically sized display and second dynamically sized display area; (fig. 1; a first display region displaying information related to router 1 and a second display region displaying information related to router 3) the second length different from the first length; (fig. 1; discloses length of the first regions displaying information related to router 1 in vertical direction is greater then the second display region displaying information related to router 3) the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis; (fig. 1; discloses the plurality of events related to router 1 are displayed spaced from each other along the vertical direction and timeline direction (horizontal); similarly the plurality of events related to router 3 would be spaced from each other along the vertical direction and timeline direction (horizontal));
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn to dynamically size the first display area and second display area based on the amount of information as disclosed by Duggan in order to display the information in an efficient manner on the display such that user is able to see the contents easily;
	Rowland as modified by VanDuyn and Duggan don’t expressly disclose signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons;
Mayer discloses network security visualization user interfaces (see abstract); Mayer discloses signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons; (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn and Duggan to color code the plurality of events based on importance or severity as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.


With respect to claim 3, Rowland as modified by VanDuyn, Duggan and Mayer disclose wherein each of the planned first category events and each of the planned second category events is displayed with a description of the event; (VanDuyn; see fig. 3; discloses each of the programs on channel 100 and channel 101 includes a description of the programs); and an icon (Duggan; fig. 1; first icon 111, second icon 113);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display a first icons and a second icon associated to the first and second channel as disclosed by Duggan in order to allow user to visually identify and distinguish between different channels;


With respect to claim 7, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein each respective first category event of the plurality of planned first category events and each respective second category event of the plurality of planned second category events is associated with a respective data item (Rowland; see par 0055; discloses Link 104 for My Bridal Planner preferably presents the bride with numerous pre-established tasks that may be performed during a `typical 12 month long` engagement cycle. Brides have the option to delete, add or modify any of the tasks displayed; par 0067; discloses the user to have the ability to add, change and update any text and/or graphics that is part of a given page).

With respect to claim 8, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein at least one of the first category or the second category is associated with a respective data item (Rowland; par 0053; discloses the interface 100 may include links to "My Personal Wedding Site" 102, "My Bridal Planner" 104, "My Guest List Manager" 106, "My Seating Arranger" 108 and/or "My Bridal Registry" 110; i.e. different categories).

	With respect to claim 9, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein each respective data item is associate with at least one of: text, photo, video, audio, a document, a website, or a link (Rowland; see par 0067; discloses the user to have the ability to add, change and update any text and/or graphics that is part of a given page.).

With respect to claim 10, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein at least one of the first category or the second category further includes at least one of: a tag, a to do, a comment, a geographical location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a topic of conversation, a price, an associated group, a price, a file, a permissions parameter, or a vote parameter (Rowland; par 0053; discloses the interface 100 include plurality of planning categories such as bridal planner; guest list manager, my seat arranger).

With respect to claim 11, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein at least one of a first category event or a second category event further includes at least one of: a tag, a to do, a comment, a geographical location, a submitter, a creation time, a creation date, a rating, a number of views, an associated data entry, changes to the data entry, file size, a link, a topic of conversation, a price, an associated group, a price, a file, a permissions parameter, or a vote parameter (Rowland; par 0055; discloses My Bridal Planner preferably presents the bride with numerous pre-established tasks that may be performed during a `typical 12 month long` engagement cycle).


	With respect to claim 13, Rowland as modified by VanDuyn, Duggan and Mayer further discloses comprising: displaying an event information window upon determining that a user has selected an event of the plurality of planned first category events or of the plurality of planned second category events (VanDuyn; see par 0033; the user 108 may utilize arrow keys and an enter button of the remote control 106 to highlight and select the cell of the grid corresponding with the "Basketball Game" television program. Responsive to the user 108 highlighting a particular cell with the cursor 608, the television receiver 102 outputs the informational panel 606 associated with the highlighted program);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display and event window in response to user input as disclosed by VanDuyn in order to provide user with additional details regarding to each tasks/events.

With respect to claim 14, Rowland as modified by VanDuyn, Duggan and Mayer further discloses comprising: displaying a first icon in the first dynamically sized display area and a second icon in the second dynamically sized display area (Duggan; fig. 1; first icon 111, second icon 113);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display a first icons and a second icon associated to the first and second channel as disclosed by Duggan in order to allow user to visually identify and distinguish between different channels;


With respect to claim 16, Rowland as modified by VanDuyn, Duggan and Mayer further discloses comprising: displaying a displayed event title in the timeline display for the first dynamically sized display area and for the second dynamically sized display area (VanDuyn see fig. 3; discloses each channel (i.e. national 100, sports ntwk 101) in the first column are displayed using title of the channel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display event tile in the timeline display as disclosed by VanDuyn in order to allow user to easily recognize the specific timeline that the user is viewing.

With respect to claim 18, Rowland as modified by VanDuyn, Duggan and Mayer disclose wherein the first category is associated with a first data item including text, and an icon displayed in the first dynamically sized display area includes at least a subset of miniaturized text from the first data item (Duggan; fig. 1; discloses the first category and second category includes a text and a logo distinguishing one form the other);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display a first icons and a second icon associated to the first and second channel as disclosed by Duggan in order to allow user to visually identify and distinguish between different channels;


With respect to claim 19, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein the timeline display includes a second scrollable axis along the category axis (VanDuyn; see par 0027; discloses the user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to include a  second scrollable axis along the category axis as disclosed by VanDuyn in order to allow user to view other categories of events that is not displayed on the screen by scrolling the category axis.


With respect to claim 22, Rowland as modified by VanDuyn, Duggan and Mayer discloses wherein the at least a first event of the planned first category events is displayed in a first color for a first urgency value, and at least a second event of the planned first category events is displayed in a second color for a second urgency value (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to color code the plurality of events based on importance or severity as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.

With respect to claim 23, Rowland as modified by VanDuyn, Duggan and Mayer discloses wherein the at least a first event of the one or more planned first category events is displayed at a first blink rate for a first urgency value, and at least a second event of the one or more planned first category events is displayed in a second blink rate for a second urgency value (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to cause the event icons to blink at varying rate depending upon the importance as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.

With respect to claim 28, Rowland discloses a system comprising a display and a processing system configured to provide a timeline display, (see 0002; discloses  present invention relates generally to a method and system for planning events; par 0016; discloses timeline manager that display a timeline view on a user display) wherein providing the timeline display comprises: 
receiving information for designations entered by one or more users, the designations entered by one or more users including a title for a first category, a plurality of planned first category events associated with the first category, a title for a second category, and a plurality of planned second category events associated with the first category, wherein the designations entered by the one or more users include, for each of the planned first category events and the planned second category events, an event title, event time , and urgency value from a plurality of urgency levels; (par 0055; discloses Link 104 for My Bridal Planner preferably presents the bride with numerous pre-established tasks that may be performed during a `typical 12 month long` engagement cycle. Brides have the option to delete, add or modify any of the tasks displayed; the Bridal Planner may include a link to a timeline view which presents a `snapshot` version of upcoming tasks using a visual perspective of time. This allows a bride or another user to sort tasks using various views based on, e.g., priority, category, finished, assigned to, time period, etc; par 0053; discloses  the interface 100 may include links to "My Personal Wedding Site" 102, "My Bridal Planner" 104, "My Guest List Manager" 106, "My Seating Arranger" 108 and/or "My Bridal Registry" 110 that allows user to plan multiple tasks in different categories) and are displayed with signal indicating urgency of the planned first category events and the planned second category events based on the designated urgency values of the planned first category events and the planned second category events (par 0076; discloses  tasks may be ranked across a scale. For instance, the scale may range from 0 to 5, with 0 being the lowest priority and 5 being the highest priority; par 0077; discloses The priorities of tasks can also be shown on the timeline itself, such as by sizing the boxes or other identifiers (each associated with a task) so that the size is proportional to the priority level of the task);
Rowland discloses displaying, on the display, the events designated by one or more users in a timeline display (par 0016; discloses the timeline manager is operable to obtain the predefined and new tasks from the task manager, to receive a timeframe boundary from the task manager or from user input, and to display a timeline on a user display according to the timeframe boundary, the timeline identifying at least some of the predefined and new tasks falling within the timeframe boundary);
Rowland doesn’t expressly disclose displaying a interactive timeline display with a timeline scroll axis and a category axis; displaying, on the display, the first dynamically sized display area in the timeline display with a first length parallel to the category axis, the first dynamically sized display area associated with the first category including the plurality of planed first category events, the first length being proportionate to a number of the plurality of planned first category events and the first dynamically sized display area including the plurality of planned first category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned first category; and displaying, simultaneously with the first dynamically sized display area, the second dynamically sized display area in the timeline display with a second length parallel to the category axis and different from the first length, the second dynamically sized display area associated with the second category including the plurality of planned second category events, the second length being proportionate to a number of the plurality of planned second category events and the second dynamically sized display area including the plurality of planned second category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned category events, wherein the plurality of planned first category events and the plurality of planned second category events are simultaneously displayed in the first dynamically sized display area and the second dynamically sized display area, respectively;
VanDuyn discloses a system comprising a display and a processing system configured to provide an interactive timeline display on the display, (see fig. 1; display device 104, television receiver 102; par 0043; discloses the control logic 806 is operable to receive user input requesting to display a menu, such as an electronic programming guide) wherein providing the interactive timeline display comprises: displaying, on the display, the timeline display with a timeline scroll axis and a category axis (see fig. 3; discloses displaying guide with timeline; see par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying, on the display, a first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row displaying channel national 100 has a side length parallel to vertical direction), the first display area associated with a first category including a plurality of first category events, the first length being proportionate to a number of the plurality of first category events and the first display area including a plurality of first category events spaced from each other along the timeline scroll axis (see fig. 3; discloses first row includes plurality of programs associated with channel national 100 and the length of the row is vertical direction corresponds to the plurality of programs. Further the plurality of programs are spaced in timeline axis); and displaying, simultaneously with the first display area, a second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction), the second display area associated with a second category including a plurality of second category events, the second length being proportionate to a number of the plurality of second category events and the second display area including the plurality of second category events spaced from each other along the timeline scroll axis (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101 and the length of the second row in vertical direction corresponds to the plurality of programs. Further the plurality of programs area spaced in timeline axis); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of programs corresponding to channel national 100 and plurality of programs corresponding to channel sports NTWK are simultaneously displayed in the first display area (row displaying channel 100 ) and second display area (row displaying channel sports NTWK 101));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland to display the plurality of planned categories simultaneously on a timeline display as dsicsleod by VanDuyn in order to allow user to view the plurality of events of multiple categories at the same time in a same timeline window;
Rowland as modified by VanDuyn don’t expressly disclose the first display and second display area are dynamically sized; the second length different from the first length; the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis;
Duggan discloses system and method to display events along a timeline (see abstract); Duggan discloses a first dynamically sized display and second dynamically sized display area; (fig. 1; a first display region displaying information related to router 1 and a second display region displaying information related to router 3) the second length different from the first length; (fig. 1; discloses length of the first regions displaying information related to router 1 in vertical direction is greater then the second display region displaying information related to router 3) the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis; (fig. 1; discloses the plurality of events related to router 1 are displayed spaced from each other along the vertical direction and timeline direction (horizontal); similarly the plurality of events related to router 3 would be spaced from each other along the vertical direction and timeline direction (horizontal));
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn to dynamically size the first display area and second display area based on the amount of information as disclosed by Duggan in order to display the information in an efficient manner on the display such that user is able to see the contents easily;
Rowland as modified by VanDuyn and Duggan don’t expressly disclose signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons;
Mayer discloses network security visualization user interfaces (see abstract); Mayer discloses signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons; (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn and Duggan to color code the plurality of events based on importance or severity as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.


With respect to claim 30, Rowland discloses a non-transitory electronically readable medium configured for storing a computer program (par 0171; discloses the functions associated with each block identified in FIG. 13 and explained herein may be performed by a one or more computers, where each computer contains a processor, memory and other components typically present in general purpose computers), which when executed by a processor, causes the processor to provide an timeline display (par 0016; discloses timeline manager that display a timeline view on a user display)); wherein providing the timeline display comprises:
receiving information for designations entered by one or more users, the designations entered by one or more users including a title for a first category, a plurality of planned first category events associated with the first category, a title for a second category, and a plurality of planned second category events associated with the first category, wherein the designations entered by the one or more users include, for each of the planned first category events and the planned second category events, an event title, event time , and urgency value from a plurality of urgency levels; (par 0055; discloses Link 104 for My Bridal Planner preferably presents the bride with numerous pre-established tasks that may be performed during a `typical 12 month long` engagement cycle. Brides have the option to delete, add or modify any of the tasks displayed; the Bridal Planner may include a link to a timeline view which presents a `snapshot` version of upcoming tasks using a visual perspective of time. This allows a bride or another user to sort tasks using various views based on, e.g., priority, category, finished, assigned to, time period, etc; par 0053; discloses  the interface 100 may include links to "My Personal Wedding Site" 102, "My Bridal Planner" 104, "My Guest List Manager" 106, "My Seating Arranger" 108 and/or "My Bridal Registry" 110 that allows user to plan multiple tasks in different categories) and are displayed with signal indicating urgency of the planned first category events and the planned second category events based on the designated urgency values of the planned first category events and the planned second category events (par 0076; discloses  tasks may be ranked across a scale. For instance, the scale may range from 0 to 5, with 0 being the lowest priority and 5 being the highest priority; par 0077; discloses The priorities of tasks can also be shown on the timeline itself, such as by sizing the boxes or other identifiers (each associated with a task) so that the size is proportional to the priority level of the task);
Rowland discloses displaying, on the display, the events designated by one or more users in a timeline display (par 0016; discloses the timeline manager is operable to obtain the predefined and new tasks from the task manager, to receive a timeframe boundary from the task manager or from user input, and to display a timeline on a user display according to the timeframe boundary, the timeline identifying at least some of the predefined and new tasks falling within the timeframe boundary);
Rowland doesn’t expressly disclose displaying a interactive timeline display with a timeline scroll axis and a category axis; displaying, on the display, the first dynamically sized display area in the timeline display with a first length parallel to the category axis, the first dynamically sized display area associated with the first category including the plurality of planed first category events, the first length being proportionate to a number of the plurality of planned first category events and the first dynamically sized display area including the plurality of planned first category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned first category; and displaying, simultaneously with the first dynamically sized display area, the second dynamically sized display area in the timeline display with a second length parallel to the category axis and different from the first length, the second dynamically sized display area associated with the second category including the plurality of planned second category events, the second length being proportionate to a number of the plurality of planned second category events and the second dynamically sized display area including the plurality of planned second category events spaced from each other along the category axis and along the timeline scroll axis based on the event times for the planned category events, wherein the plurality of planned first category events and the plurality of planned second category events are simultaneously displayed in the first dynamically sized display area and the second dynamically sized display area, respectively;
VanDuyn discloses displaying, on the display, the timeline display with a timeline scroll axis and a category axis (see par 0027; discloses In the illustrated embodiment, time slots are arranged along a horizontal axis of the electronic programming guide 302 and channels are arranged along a vertical axis of the electronic programming guide 302. The user 108 may scroll along both the horizontal and vertical axes of the electronic programming guide to locate programs of interest for recording); displaying, on the display, a first display area in the timeline display with a first length parallel to the category axis (see fig. 3; discloses the first row displaying channel national 100 has a side length parallel to vertical direction), the first display area associated with a first category including a plurality of first category events, the first length being proportionate to a number of the plurality of first category events and the first display area including a plurality of first category events spaced from each other along the timeline scroll axis (see fig. 3; discloses first row includes plurality of programs associated with channel national 100 and the length of the row is vertical direction corresponds to the plurality of programs. Further the plurality of programs are spaced in timeline axis); and displaying, simultaneously with the first display area, a second display area in the timeline display with a second length parallel to the category axis (see fig. 3; discloses the second row comprising the channel sports NTWK 101 is simultaneously displayed with channel national 100 and comprises a side length parallel to vertical direction), the second display area associated with a second category including a plurality of second category events, the second length being proportionate to a number of the plurality of second category events and the second display area including the plurality of second category events spaced from each other along the timeline scroll axis (see fig. 3; discloses second row comprises plurality of programs associated with channel sports NTWK 101 and the length of the second row in vertical direction corresponds to the plurality of programs. Further the plurality of programs area spaced in timeline axis); wherein the plurality of first category events and the plurality of second category events are simultaneously displayed in the first display area and second display area, respectively (see fig. 3; discloses plurality of programs corresponding to channel national 100 and plurality of programs corresponding to channel sports NTWK are simultaneously displayed in the first display area (row displaying channel 100 ) and second display area (row displaying channel sports NTWK 101));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland to display the plurality of planned categories simultaneously on a timeline display as dsicsleod by VanDuyn in order to allow user to view the plurality of events of multiple categories at the same time in a same timeline window;
Rowland as modified by VanDuyn don’t expressly disclose disclose the first display and second display area are dynamically sized; the second length different from the first length; the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis;
Duggan discloses system and method to display events along a timeline (see abstract); Duggan discloses a first dynamically sized display and second dynamically sized display area; (fig. 1; a first display region displaying information related to router 1 and a second display region displaying information related to router 3) the second length different from the first length; (fig. 1; discloses length of the first regions displaying information related to router 1 in vertical direction is greater then the second display region displaying information related to router 3) the plurality of first category events spaced from each other along the category axis and the plurality of second category events spaced from each other along the category axis; (fig. 1; discloses the plurality of events related to router 1 are displayed spaced from each other along the vertical direction and timeline direction (horizontal); similarly the plurality of events related to router 3 would be spaced from each other along the vertical direction and timeline direction (horizontal));
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn to dynamically size the first display area and second display area based on the amount of information as disclosed by Duggan in order to display the information in an efficient manner on the display such that user is able to see the contents easily;
Rowland as modified by VanDuyn and Duggan don’t expressly disclose signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons;
Mayer discloses network security visualization user interfaces (see abstract); Mayer discloses signal indicating urgency of the planned first category events and the planned second category events include different colors, different blink rates, or different event icons; (see col 13; lines 32-41; discloses the color and steadiness of the icons may also reflect the above factors. As an example, an important icon may be red in color and/or blink (the rate of blinking may also depend upon the importance, as defined by the user specified criteria), whereas a less important icon may be yellow or green in color and/or be steady);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn and Duggan to color code the plurality of events based on importance or severity as disclosed by Mayer in order to allow user to easily identify events that are importance or requires urgent attention.


With respect to claim 32, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein the plurality of planned first category events in the first dynamically sized display area are offset from each other along the timeline scroll axis and correspond to a different time (VanDuyn; see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different time). 

With respect to claim 33, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein each of the plurality of planned first category events corresponds to a different time on the timeline scroll axis and each of the plurality of planned second category events corresponds to a different time on the timeline scroll axis (VanDuyn; see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different time; similarly plurality of programs on channel Kids 102 are offset from each other and corresponds to a different time;). 

With respect to claim 34, Rowland as modified by VanDuyn, Duggan and Mayer further discloses wherein each of the plurality of planned first category events is associated with a different start time on the timeline scroll axis and each of the plurality of planned second category events is associated with a different start time on the timeline scroll axis (VanDuyn; see fig. 3; discloses plurality of programs on channel national 100 are offset from each other and corresponds to a different start time; similarly plurality of programs on channel Kids 102 are offset from each other and corresponds to a different start time).

With respect to claim 36, Rowland as modified by VanDuyn, Duggan and Mayer discloses wherein the first length corresponds to a total number of planned first category events and the second length corresponds to a total number of planned second category events (Duggan; see fig. 1; discloses the vertical length of the first display area (i.e. router 1) corresponds to the total number of events related to router 1 and the vertical length of the second display area (i.e. router 3) corresponds to the total number of events related to router 3).

With respect to claim 37, Rowland as modified by VanDuyn, Duggan and Mayer discloses wherein the first length corresponds to a number of planned first category events visible in the first dynamically sized display area and the second length corresponds to a number of planned second category events visible in the second dynamically sized display area (Duggan; see fig. 1; discloses the vertical length of the first display area (i.e. router 1) corresponds to the total number of events displayed on the screen related to router 1 and the vertical length of the second display area (i.e. router 3) corresponds to the total number of events displayed on the screen related to router 3).

Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878), Duggan et al (US Pub 2011/0032260), Mayer et al (US Pat 7,890,869) and Amadio et al (US Pub 2011/0032260).

	With respect to claim 2, Rowland as modified by VanDuyn, Duggan and Mayer further discloses further comprising display a first icon in a portion of the first dynamically sized display area adjacent to and outside of the timeline scroll axis (Duggan; fig. 1; first icon 111) and displaying a second icon in a portion of the second dynamically sized display area adjacent to and outside of the timeline scroll axis, (Duggan; fig. 1; second icon 113);
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display a first icons and a second icon associated to the first and second channel as disclosed by Duggan in order to allow user to visually identify and distinguish between different channels;
Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose wherein a first icon length and a first icon height of the first icon is proportionate to the first length and a second icon length and a second icon height of the second icon is proportionate to the second length;
Amadio discloses system and method for displaying dynamic information (see abstract); Amadio discloses wherein a first icon length and a first icon height of the first icon is proportionate to the first length and a second icon length and a second icon height of the second icon is proportionate to the second length; (par 0043; discloses the dynamic information elements (306-310) within a designated area 305 may be resized within the designated area as necessary. par 0044; discloses  the width of the dynamic information element may decrease in response to a decrease in the width of the designated area. while the length of the dynamic information element decreases, increases or remains constant.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to dynamically resize the icons corresponding the first display region and second display region as disclosed by Amadio in order to properly display the icons on the designated area.

With respect to claim 15, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose wherein a first icon length of the first icon is proportionate to the first length and a second icon length of the second icon is proportionate to the second length;
Amadio discloses system and method for displaying dynamic information (see abstract); Amadio discloses wherein a first icon length of the first icon is proportionate to the first length and a second icon length of the second icon is proportionate to the second length; (par 0043; discloses the dynamic information elements (306-310) within a designated area 305 may be resized within the designated area as necessary. par 0044; discloses  the width of the dynamic information element may decrease in response to a decrease in the width of the designated area. while the length of the dynamic information element decreases, increases or remains constant.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to dynamically resize the icons corresponding the first display region and second display region as disclosed by Amadio in order to properly display the icons on the designated area.


Claims 17, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878), Duggan et al (US Pub 2011/0032260), Mayer et al (US Pat 7,890,869) and Cafer (US Pub 2008/0244453)


With respect to claim 17, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose comprising: displaying an event icon in the timeline display for each of the plurality of planned first category events and each of the plurality of planned second category events;
In the same field of endeavor, Cafer discloses iconic event timeline wherein each of the first category events and each of the second category events is displayed with an icon and a description of the event; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.

With respect to claim 38, Rowland as modified by VanDuyn, Duggan and Mayer discloses wherein each of the displayed planned first category events and the displayed planned second category events includes a corresponding text describing the event (VanDuyn; fig. 3; discloses each of the plurality of programs corresponding to channel 100 and 101 include text describing the programs) each of the plurality of planned first category events is associated with a different start time on the timeline scroll axis stored for the corresponding first category event, (see fig. 3; discloses each of the programs corresponding to channel 100 are associated with a different start time on the timeline axis) each of the plurality of planned second category events is associated with a different start time on the timeline scroll axis stored for the corresponding second category event, (see fig. 3; discloses each of the programs corresponding to channel 101 are associated with a different start time on the timeline axis) a starting position of the each of the texts corresponds to the start time for the corresponding first category event or the corresponding second category event, and a text length of each of the texts extends along the timeline axis and corresponds to a length of the text irrespective of an end time of the corresponding first category event or the corresponding second category event (Duggan; fig. 1; discloses the starting position of each of the plurality of events corresponds to the start time for the corresponding first category event or the corresponding second category event and description extends in the timeline axis irrespective of an end time of the corresponding first category event or the corresponding second category event );
Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose a corresponding icon displayed adjacent to the text;
In the same field of endeavor, Cafer discloses iconic event timeline wherein a corresponding icon displayed adjacent to the text; (see par 0042; discloses text information may also be provided to supplement the information provided by the graphical components of the invention. For example, text content may be associated with each graphical icon represented in iconic event timeline 10);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display event details with a graphical component such as logo or icon as disclosed by Cafer allowing user to easily understand the presented information or content.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878), Duggan et al (US Pub 2014/0164984), Mayer et al (US Pat 7,890,869)  and Chow et al (US Pub 2013/0086501).

With respect to claim 21, Rowland as modified by VanDuyn, Duggan and Mayer disclose wherein the timeline display further includes a timescale adjustment for the timeline scroll axis; 
In the same field of endeavor, Chow discloses visualizing events within a timeline where the timeline display further includes a timescale adjustment for the timeline scrollable axis; (see par 0027; discloses overview window 350 can change size depending on a zoom level of timeline 300. In addition, overview window 350 can be resized by the user. Resizing overview window can also change the zoom level of timeline 300. Resizing overview window 350 to be larger increases the zoom level of timeline 300, and resizing overview window 350 to be small decreases the zoom level of timeline 300);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to adjust the zoom level of the timeline as disclosed by Chow in order to allow user to view events at higher level or at detailed level.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878),  Duggan et al (US Pub 2014/0164984), Mayer et al (US Pat 7,890,869)  and Johnson et al (US Pub 2013/0346981).

	With respect to claim 5, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose further comprising: providing for displaying a category display selection user interface;
	Johnson discloses task management application comprising providing for displaying a category display selection user interface (see fig. 4A; par 0029; discloses FIG. 4B is a screenshot of mobile device 10 illustrating home or start page 48 of task management application 26. To create a new task, a user clicks or selects add task icon (+) 50 shown at the top right portion of the display.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display an interface allowing user to manually add/select task on the timeline as disclosed by Johnson in order to allow user to create any number to task or events based on the needs, allowing user to manage and view multiple tasks on the same timeline.

	With respect to claim 6, Rowland as modified by VanDuyn, Duggan, Mayer and Johnson further discloses comprising: providing for transmitting a category display selection to a server (see Johnson’s reference; par 0017; discloses applications 24 and task management application 26 are capable of accessing information stored locally on mobile device 10 via local storage 16, as well as information stored remotely (i.e., on a remote server, not shown) accessed via cellular/wireless communication component 20);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan,Mayer and Johnson to transmit the display selection to the server as disclosed by Johnson in order to allow the display device to access information related to the plurality of channel from the server and display the programs on the guide.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878),  Duggan et al (US Pub 2014/0164984), Mayer et al (US Pat 7,890,869)  and Matthews et al (US Pub 2009/0183107).


With respect to claim 20, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose comprising: upon receiving a request to minimize the first dynamically sized display area, providing for reducing the first dynamically sized display area;
Matthews discloses a method for minimizing windows (see abstract); Matthews discloses upon receiving a request to minimize the first dynamically sized display area, providing for reducing the first dynamically sized display area (see par 0014; discloses the present invention relates a method in a computer system having a display device and an input device for minimizing one or more application windows displayed on the display device in response to a triggering event);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to minimize the display area based on the input received from the user as disclosed by Matthews in order to allow user to free up space on the display screen to view other displayed items; hence increasing efficiency and allowing user to perform multi-tasking.


Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878),    Duggan et al (US Pub 2014/0164984), Mayer et al (US Pat 7,890,869)  and Mairs et al (US Pub 2014/0059466).

With respect to claim 24, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose wherein the at least a first event of the one or more planned first category events is displayed with a first icon for a first urgency value, and at least a second event of the one or more planned first category events is displayed with a second icon for a second urgency value;
Mairs discloses a graphical user interface wherein the at least a first event of the one or more first planned category events is displayed with a first icon for a first urgency value, and at least a second event of the one or more planned first category events is displayed with a second icon for a second urgency value (see par 0051; discloses FIG. 9 shows each of the alarms displayed in the list of icons 212 having an indicator 800, 802, 804, 806 which represent a severity level of the alarm, For example, the shape and/or color of the indicators 800, 802, 804, 806 can represent the severity level of the alarm);
 It would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to use different icon shape to indicate the importance or urgency of the events as disclosed by Mairs in order to allow user to easily distinguish between the event and quickly identifying which events are of utmost urgent.


Claims 12, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (US Pub 2008/0201196) in view of VanDuyn et al (US Pub 2010/0171878),     Duggan et al (US Pub 2014/0164984), Mayer et al (US Pat 7,890,869)  and Vymenets et al (US Pub 2014/0211933).

With respect to claim 12, Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose further comprising displaying an event preview window upon determining that a cursor is within a preview trigger area of the displayed event of the plurality of planned first category events or of the plurality of planned second events in the timeline display;
Vymenets discloses a graphical user interface comprising displaying an event preview window upon determining that a cursor is within a preview trigger area of the displayed event of the plurality of planned first category events or of the plurality of planned second events in the timeline display; (see fig. 17; par 0156; discloses  According to the embodiment of FIG. 17, when a contact center worker hovers a cursor over a block 264 in the block toolbar area 382, a description of the block is displayed, for example, in a pop-up window.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display additional information regarding the event/programs when a cursor is hovers over the content as disclosed by Vymenets in order to allow user to quickly get additional information regarding the event/programs without having to click and open the content which would save time.


With respect to claim 35, Rowland as modified by VanDuyn, Duggan and Mayer discloses further comprising: in response to determining that a user selection is made of one of the displayed events of the plurality of planned first category events or of the plurality of planned second category events in the timeline display, displaying an event information window including information about the displayed event corresponding to the user selection (VanDuyn; see fig. 6; region 606; par 0033; discloses the user 108 may utilize arrow keys and an enter button of the remote control 106 to highlight and select the cell of the grid corresponding with the "Basketball Game" television program. Responsive to the user 108 highlighting a particular cell with the cursor 608, the television receiver 102 outputs the informational panel 606 associated with the highlighted program);
Rowland as modified by VanDuyn, Duggan and Mayer don’t expressly disclose in response to determining that a cursor is within a preview trigger area of one of the displayed events of the plurality of planned first category events or of the plurality of planned second category events in the timeline display, display an event preview window overlapping the displayed event  corresponding to the preview trigger area and overlapping only a portion of the first dynamically sized display area and the second dynamically sized display area, the event preview window including information about the displayed event corresponding to the preview trigger area;
Vymenets discloses a graphical user interface that in response to determining that a cursor is within a preview trigger area of one of the displayed events of the plurality of first category events or of the plurality of second category events in the timeline display, display an event preview window overlapping the displayed event  corresponding to the preview trigger area and overlapping only a portion of the first dynamically sized display area and the second dynamically sized display area, the event preview window including information about the displayed event corresponding to the preview trigger area; (see fig. 17; par 0156; discloses  According to the embodiment of FIG. 17, when a contact center worker hovers a cursor over a block 264 in the block toolbar area 382, a description of the block is displayed, for example, in a pop-up window.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Rowland as modified by VanDuyn, Duggan and Mayer to display additional information regarding the event/programs when a cursor is hovers over the content as disclosed by Vymenets in order to allow user to quickly get additional information regarding the event/programs without having to click and open the content which would save time.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 28, 30 have been considered but are moot because the arguments do not apply to new reference used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/17/2022